
	

114 S2288 PCS: Bring Accountability Now to the Fed Act of 2015
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 298114th CONGRESS1st Session
		S. 2288
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2015
			Mr. Paul introduced the following bill; which was read the first time
		
		November 18, 2015Read the second time and placed on the calendarA BILL
		To prohibit members and staff of the Federal Reserve System from
			 lobbying for or against legislation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Bring Accountability Now to the Fed Act of 2015.
		2.Prohibition on lobbying
 The Board of Governors of the Federal Reserve System, a member of the Board of Governors of the Federal Reserve System, a staff member of the Board of Governors of the Federal Reserve System, an employee of the Federal Reserve System, or an employee of a regional Federal Reserve bank may not lobby or issue a pronouncement in support of or against any legislation that has been introduced in—
 (1)Congress; or (2)any State or local legislative body.
				
	November 18, 2015Read the second time and placed on the calendar